Citation Nr: 0602879	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  98-11 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 1999, the veteran testified at a hearing before an RO 
Hearing Officer.  A transcript of this hearing is associated 
with the claims folders.  In September 2004, the Board 
decided one of the issues on appeal and remanded the issue of 
entitlement to service connection for right knee disability 
for further development.  The case has been returned to the 
Board for further appellate action.


REMAND

The veteran has variously contended that service connection 
is warranted for right knee disability because it is due to 
injury in service or to his service-connected left knee 
disability.  The veteran's service medical records show that 
he complained of pain in both knees in December 1953.

Pursuant to the prior Board remand, the veteran was afforded 
a VA examination in November 2004 addressing the etiology of 
his right knee disability.  The examiner was asked to provide 
an opinion as to whether the veteran currently has a right 
knee disability that is related to his active military 
service or his service-connected left knee disability.  A 
diagnosis of early mild degenerative arthritis of the right 
knee was rendered.  While the examiner opined that there was 
no clinical evidence that the veteran's left knee disability 
contributed to or aggravated his right knee condition, the 
examiner did not provide an opinion as to whether the 
veteran's right knee disability was etiologically related to 
service on a direct basis.  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should forward the 
claims folders to the VA examiner who 
conducted the November 2004 examination.  
The examiner should again be requested to 
provide an opinion with respect to 
whether it is at least as likely as not 
(50 percent or better probability) that 
the veteran's current right knee 
disability originated in service or is 
otherwise etiologically related to 
service, to include complaints of knee 
pain in 1953.  The supporting rationale 
for all opinions expressed must also be 
provided.  

2.  If the VA examiner who conducted the 
November 2004 examination is unavailable 
or otherwise unable to render the 
requested opinion, the RO or the AMC 
should arrange for the claims folder to 
be reviewed by another physician with 
appropriate expertise who should be 
requested to provide the required 
opinions and supporting rationale.  

3.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, of 
otherwise in order.  By this remand the Board intimates no 
opinion as to any final outcome warranted.

No action is required of the appellant unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

